Citation Nr: 1718252	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a bilateral lower extremity disability.  

3.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a vestibular disability, to include as manifesting with dizziness.  

4.  Whether new and material evidence has been received to warrant reopening of a claim for entitlement to service connection for a headache disability.  

5.  Entitlement to service connection for a left hip disability.  




REPRESENTATION

Appellant represented by:	P. Gronbeck, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in August 2016.  A transcript is of record.  An appeal has been perfected for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  However, the case has not yet been certified to the Board for appellate review, and the claim is not ripe for adjudication and is pending hearing action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At his hearing with the undersigned, the Veteran noted he had received clinical treatment at the VA Medical Center (VAMC) in Dallas in 1966 shortly after separating from service.  A review of the record also indicates that the Veteran identified recurring treatment between 1967 and 1968 as also occurring at that facility.  Records held in federal custody are considered to be constructively part of the record, and as such, efforts must be made to obtain these reports of clinical treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Dallas, Texas and obtain all copies of treatment for the Veteran between 1966 and 1968.  All archival sources of records should be searched and, if after an exhaustive effort, no records can be located, the record must be so annotated.  Any current outstanding treatment records, to include clinical appointments afforded proximate to and after the Veteran's hearing in August 2016, should also be obtained and associated with the claims folder.  

2.  Following the obtaining of these records, the RO should determine if any additional development is warranted.  Medical examinations should be considered only if appropriate given the status of the record after the obtaining of additional records has occurred.  Following any additional development, the RO should re-adjudicate the claims and, should they remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




